Citation Nr: 1549363	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-14 362	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUES

1.  Entitlement to service connection for residuals of a uterine myomectomy, other than a surgical scar. 

2.  Entitlement to service connection for a skin disability to include claimed as eczema and a skin disability of the bilateral hands.

3.  Entitlement to service connection for a disability of the feet to include bilateral pes planus and bilateral disability of the fourth and fifth toes.

4.  Entitlement to service connection for an umbilical hernia with residual scar, status-post umbilical hymenorrhaphy.   

5.  Entitlement to an initial compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to August 1991, from April 2002 to September 2002, and from October 2002 to April 2004 with additional service with the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the course of this appeal, jurisdiction of this case was transferred to the RO in Baltimore, Maryland.  The case was previously remanded for the Veteran to be afforded a Board hearing in Washington, D.C., which was held by the undersigned in September 2015.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for feet and skin disabilities have been recharacterized as indicated on the front page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he would submit additional medical evidence in support of his claims and would schedule a VA hypertension examination.  He has submitted a waiver regarding the submission of additional evidence, but no evidence was ever received.  

A review of the record reveals that the medical opinions of record require additional medical addendums following an examination.  The uterine myomectomy examination did not provide a definitive opinion regarding inservice aggravation.  Moreover, the examiner, who also conducted other evaluations, signed her name as "quality assurance reviewer" without indicating any medical credentials which necessitates new examinations overall.  The skin examination opinion addresses eczema, but the Veteran's diagnoses have encompassed more diagnoses and, per Clemons, the claim includes all diagnoses.  With regard to the feet, the matter of service connection for pes planus is considered as part of the issue on appeal and has not been addressed and the evidence indicates it caused the toe issues.  The hernia examination did not adequately address the Veteran's contentions that the strenuous physical nature of her inservice duties lead to the development of the hernia, which was then diagnosed post-service.  Further, the Veteran contends that her hypertension has worsened.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Veteran has obtained additional medical evidence as she indicated at her Board hearing, and, if so, she should be informed that he may submit this evidence in conjunction with her claims.  

2.  Schedule the Veteran for a VA hypertension examination to determine the nature and extent of her service-connected hypertension.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hypertension.  The DBQ should be filled out completely as relevant.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current uterine, skin, feet, and hernia disabilities.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a uterine, skin, feet (including pes planus), and/or hernia defect, infirmity, or disorder that preexisted her military service; please identify with specificity any evidence that supports this finding;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting uterine, skin, feet, and/or hernia defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting uterine, skin, feet, and/or hernia disorder increased in severity (worsened) in service;

(c) If the preexisting uterine, skin, feet, and/or hernia defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the uterine, skin, feet, and/or hernia disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a uterine, skin, feet, and/or hernia defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a uterine, skin, feet, and/or hernia disorder that had its onset in, or is otherwise etiologically related, to her military service.

With regard to the uterine disorder, the examiner should consider if any inservice treatment resulted in an early onset of menopause.  

With regard to the skin, the examiner should address all diagnoses, including, but not limited to, eczema, acne, rosacea, and alopecia.  

With regard to the feet, the examiner should consider the diagnoses of both bilateral pes planus and bilateral disability of the fourth and fifth toes.

With regard to the claimed hernia, the examiner should address the Veteran's contentions of inservice strenuous physical duties as well as Dr. Gore's medical opinion dated December 19, 2005 which stated, "Hernia defect caused by muscle and fascia separation probably present at birth, but aggravated by lifestyle of work and activity."

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

